Name: Commission Regulation (EEC) No 718/76 of 30 March 1976 amending for the fifth time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 31 . 3 . 76 Official Journal of the European Communities No L 84/25 COMMISSION REGULATION (EEC) No 718/76 of 30 March 1976 amending for the fifth time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice HAS ADOPTED THIS REGULATION : Article 1 The following Article 8 (a) shall be inserted in Regula ­ tion (EEC) No 2042/75 : 'Article 8 (a) Where a special period of validity for import licences is provided for imports originating in and coming from certain third countries, sections 13 and 14 of the application for the licence and of the licence itself shall state the country or coun ­ tries of export and of origin . The licence shall carry with it the obligation ro import from that country or those countries.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 359/67/EEC of 25 July 1967 on the common organization of the market in ride (x), as last amended by Regulation (EEC) No 668/75 (2), and in particular Article 10(2) thereof, Whereas Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 257/76 (4), fixed the period of validity of import licences for the products specified in Article 1 (a) of Regulation No 359/67/EEC at 45 days ; Whereas the export market in these products is parti ­ cularly sensitive in certain countries which are at a considerable distance from the Community ; whereas, to solve any difficulties which the said time limit might cause for such countries, a special period of validity should be provided for import licences for products coming from these countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 Annex I to Regulation (EEC) No 2042/75 is hereby replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1976. For the Commission P.J. LARDINOIS Member of the Commission ( ¢) OJ No 174, 31 . 7 . 1967, p . 1 . (2) OJ No L 72, 20 . 3 . 1975, p . 18 . (3) OJ No L 213, 11 . 8 . 1975, p . 5. (4) OJ No L 32, 6 . 2. 1976, p . 12. No . L 84/26 Official Journal of the European Communities 31 . 3 . 76 ANNEX PERIOD OF VALIDITY OF IMPORT LICENCES A. For cereals CCT heading No Description of goods Period of validity 10.01 A 10.02 10.03 10.04 10.05 B 10.07 10.01 B 11.01 A 11.01 B 11.02 A I Common wheat and mesiin Rye Barley Oats i Maize other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Wheat or mesiin flour Rye flour Wheat groats and meal (common wheat and durum wheat) Other products listed in Article 1 of Regulation (EEC) No 2727/75 45 days 30 days 30 days 60 days Until the end of the fourth month following that of issue B. For rice 10.06 A I a) 10.06 A II a) 10.06 B I a) 10.06 B II a) 10.06 A I b) 10.06 A II b) 10.06 B I b) 10.06 B II b) 10.06 C 11.01 F 1 1 .02 A VI 11.02 E II e ) 1 11.02 F VI 11 .08 A II Round grain paddy rice Round grain husked rice I Round grain semi-milled rice ' Round grain wholly milled rice Long grain paddy rice Long grain husked rice Long grain semi-milled rice Long grain wholly milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch 45 days (') 45 days (') Until the end of the third month following that of issue Until the end of the fourth month following that of issue (') For imports originating in and coming from Zone VII , as specified in the Annex to Commission Regulation (EEC) No 306/76 (OJ No L 38, 13 . 2 . 1976, p. 14), the period of validity of the licence shall extend until the end of the second month following that of issue .